DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 11/18/2020. The Applicant has amended independent claims 1 and 15. However, Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. Accordingly, this action is made final.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 11-13, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yong-Ju Jeong et al., KR 2004-0033678.
Regarding claim 1, Yong-Ju Jeong et al., teaches a lithium sulphur cell (abstract), comprising a cathode and anode formed of lithium metal or lithium alloy (pg. 3, “Structure and Operation of the invention”),  the cathode comprising a matrix deposited on a current collector, the matrix comprises an electrically conductive material, an electroactive sulphur material and a binder comprising a polymer that is crosslinked to form a crosslinked polymer network in the matrix 
Regarding claim 9, Yong-Ju Jeong et al., teaches the crosslinking agent is selected from an epoxy crosslinking agent, carbon disulphide (pg. 4, section 1), ketone (pg. 5, section 4).
Regarding claim 11, Yong-Ju Jeong et al., teaches the matrix comprises 0.01 to 50 weight % of the crosslinked polymer (pg. 5, embodiment 1; pg. 4, section 3). Regarding claim 12, Yong-Ju Jeong et al., teaches electrode as claimed claim 1, wherein the electrically conductive material comprises a particulate carbon material and the electroactive sulphur material comprises elemental Sulphur (abstract; pg. 3, sections 5-8). Regarding claim 13, Yong-Ju Jeong et al., teaches electrode as claimed in claim 1, wherein the electrically conductive material (pg. 3, section 6, sections 10-13) and an electroactive sulphur material are dispersed in a crosslinked polymer network in the matrix (pg. 3, section 5-9). Regarding claim 14, Yong-Ju Jeong et al., teaches lithium sulphur cell comprising a cathode as claimed in claim 1, and an anode formed of lithium metal (pg. 4, section 7 and 9; pg. 5, section 2-4) or lithium alloy (pg. 4, section 7-8). Regarding claim 15, Yong-Ju Jeong et al., teaches a method of producing an electrode for a  an electroactive sulphur material, and a binder comprising a polymer (pg. 3, section 2-13); and crosslinking the polymer (pg. 3, section 5-10), whereby a matrix comprising a crosslinked polymer network is deposited onto the current collector (pg. 3, section 5-10), wherein the polymer is a biopolymer (natural rubber) (claim 2; Example 1, 2), the polymer is crosslinked via a functional group (pg. 3, “Structure & Operation of the Invention”; claim 3) selected from hydroxyl (methanol, ethanol, alcohol) (pg. 3, “Structure & Operation of the Invention”); and the electroconductive sulphur material and the electrically conductive material are held in place by crosslinked polymer network (Example 1, 2).Regarding claim 16, Yong-Ju Jeong et al., teaches a slurry comprising the electrode mixture and a solvent is deposited onto the current collector (pg. 5, section 3-7, embodiment 1). Regarding claim 17, Yong-Ju Jeong et al., teaches a crosslinking agent is added to the coated current collector to crosslink the polymer (pg. 3, section 5-10). Regarding claim 18, Yong-Ju Jeong et al., teaches a crosslinking agent (abstract; pg. 3, section 5-10)  is added to an electrolyte (pg. 5, section 3-11) that is subsequently contacted with the coated current collector (pg. 4, section 4; pg. 5, embodiment 1).
Thus, the claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong-Ju Jeong et al., KR 2004-0033678, in view of Shi Bimeng et al., WO 2016/169398.
Regarding claim 4, Yong-Ju Jeong et al., does not teach the claim limitations of claims 4 and 6.
Regarding claim 4, Shi Bimeng et al., teaches the biopolymer is polysaccharides (pg. 6; Example 2; pg. 9, para. 1).
Regarding claim 6, Shi Bimeng et al., teaches the biopolymer is chitosan (pg. 3).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Shi Bimeng into the teachings of Yong-Ju Jeong because Shi Beng teaches the advantages of chitosan:

“chitosan introduces more polar amino groups, which can interact with carboxyl groups at room temperature, so it can be pulped at room temperature. In-situ cross-linking occurs during the process. The three-dimensional network structure formed by the in-situ cross-linking during the pulping process can effectively prevent the nano-sized active material from re-aggregating during the coating process, and is more conducive to the uniformity of the active material
 

Claims 5, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong-Ju Jeong et al., KR 2004-0033678, in view of Wang et al., US 2014/0072873.
Yong-Ju Jeong et al., does not teach the claim limitations of claims 5, 7, 10.
Regarding claim 5, Wang et al., teaches electrode as claimed in claim 4, wherein the biopolymer is a polypeptide selected from gelatin (xerogel) (0088). Regarding claim 7, Wang et al., teaches the polymer is a polyacrylamide (0057). Regarding claim 10, Wang et al., teaches crosslinking agent is formaldehyde (0053; 0056-0057) or di-isocyanate (0053; 0056). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Wang into the teachings of Yong-Ju Jeong because Wang teaches these compositions “may be used to achieve good adhesion for single-layer primers, 
multi-layer primers, and other applications in which good adhesion and/or 
electrical connection is desired.” (0049).
Response to Arguments
6.	Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. Applicant argues that “Yong-Ju Jeong fails to disclose or suggest, at least, a biopolymer as a binder, and crosslinking via a functional group selected from at least one of amine, amide, carbonyl, carboxyl, ether, thioether, and hydroxyl, as recited in claim 1.” However, Yong-Ju Jeong teaches a biopolymer (natural rubber) (claim 2; Example 1, 2) (pg. 8, . 
Applicant argues that “Shi Bimeng does not cure the deficiencies of Yong-Ju Jeong because Shi Bimeng also fails to disclose or suggest a biopolymer as a binder, and crosslinking via a functional group selected from at least one of amine, amide, carbonyl, carboxyl, ether, thioether, and hydroxyl, as recited in claim 1.” However, Shi Bimeng is incorporated in order to 
 teach a chitosan biopolymer.
Applicant argues that “Wang does not cure the deficiencies of Yong-Ju Jeong because Wang also fails to disclose or suggest a biopolymer as a binder, and crosslinking via a functional group selected from at least one of amine, amide, carbonyl, carboxyl, ether, thioether and hydroxyl, as recited in claim 1.” 
However, Wang is incorporated in order to teach the biopolymer is a polypeptide or a polyacrylamide.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727